Case 1:19-cv-00007-CBA-VMS Document 46 Filed 02/12/19 Page 1 of 6 PageID #: 6981




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                      :
 ROBERT BARTLETT, et al.,                             :
                                                      :
                              Plaintiffs,             :
         -v-                                          :
                                                        No. 1:19-cv-00007-CBA-VMS
                                                      :
 SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN                  :
 SAL, et al.,                                         :
                              Defendants.             :
                                                      :

         STIPULATION AND [PROPOSED] ORDER ACCEPTING SERVICE AND
                EXTENDING TIME TO RESPOND TO COMPLAINT

         WHEREAS, Plaintiffs filed their Complaint in the above-captioned action on January 1,

 2019, asserting claims pursuant to the Anti-Terrorism Act (18 U.S.C. §§ 2333(a), 2333(d)(2)) for

 injuries arising out of 252 attacks in Iraq occurring over a seven-year period between 2004 and

 2011;

         WHEREAS, Defendants are eleven (11) separate financial institutions and are each

 headquartered in Lebanon;

         WHEREAS, on January 11, 2019, a copy of the Complaint, Summons and Civil Cover

 Sheet was mailed via Federal Express to each Defendant at a specified address in Lebanon (ECF

 No. 23-1);1



 1
        The current docketed response dates, based on the assumption that service via Federal
 Express in Lebanon was proper and sufficient, are as follows: February 4, 2019 (Société Générale
 de Banque au Liban S.A.L. (ECF No. 32); Fransabank S.A.L. (ECF No. 33); Bank of Beirut and
 the Arab Countries S.A.L. (ECF No. 34); Bank of Beirut S.A.L. (ECF No. 35); Middle East and
 Africa Bank S.A.L. (ECF No. 36); Lebanon & Gulf Bank S.A.L. (ECF No. 37); Byblos Bank
 S.A.L. (ECF No. 38); Bank Audi S.A.L. (ECF No. 39); Banque Libano-Française S.A.L. (ECF
 No. 40); Jammal Trust Bank S.A.L. (ECF No. 41)); and February 7, 2019 (BLOM Bank S.A.L.
 (ECF No. 42)).
Case 1:19-cv-00007-CBA-VMS Document 46 Filed 02/12/19 Page 2 of 6 PageID #: 6982



        WHEREAS, Defendants have agreed to waive service of process (rather than contest it) in

 exchange for Plaintiffs’ agreement to this stipulation to adjourn their time to respond to the

 Complaint in accordance with the terms set forth herein;

        WHEREAS, nothing in this Stipulation and [Proposed] Order shall be construed as a

 waiver of any other defense available to Defendants in responding to the Complaint, including

 those defenses set forth in Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure;

 and

        WHEREAS, pursuant to the joint request of all parties, Defendants had made a request

 seeking an adjournment of time to move or answer the Complaint, which the Court granted on

 February 4, 2019 and on the same day ordered that the Parties “file a stipulation and proposed

 order concerning service of process and the time within which Defendants shall respond to the

 Complaint by February 14, 2019”;

        NOW THEREFORE, it is stipulated and agreed by all parties in this action by their

 undersigned counsel as follows:

        1.      Defendants’ time to answer, move to dismiss, or otherwise respond to the

 Complaint in this action is adjourned until May 31, 2019 and Defendants agree that they will not

 seek any further extension of time to respond.

        2.      Should one or more Defendants move to dismiss the Complaint, they shall request

 a pre-motion conference by filing a letter with the Court, containing a proposed briefing schedule

 by April 30, 2019, in accordance with Rules 3.A and 3.B of the Individual Motion Practices and

 Rules of Judge Carol Bagley Amon (the “Motion Practices and Rules”).




                                                  -2-
Case 1:19-cv-00007-CBA-VMS Document 46 Filed 02/12/19 Page 3 of 6 PageID #: 6983



        3.      In accordance with Rule 3.B of the Motion Practices and Rules, any Defendant that

 plans on filing a motion to dismiss the Complaint shall serve all opening briefs in support of that

 motion on or before May 31, 2019.

        4.      This Stipulation and [Proposed] Order may be executed in counterparts, and

 electronic or facsimile signatures shall be deemed equivalent to original signatures.



 Dated: February 12, 2019

         OSEN LLC                                            DLA PIPER LLP (US)

  By:      /s/ Gary M. Osen                            By:      /s/ Jonathan D. Siegfried
         Gary M. Osen                                        Jonathan D. Siegfried
         2 University Plaza                                  Douglas W. Mateyaschuk
         Suite 402                                           1251 Avenue of the Americas
         Hackensack, NJ 07601                                27th Floor
         T: 201-265-6400                                     New York, NY 10020-1104
         F: 201-265-0303                                     T: 212-335-4500
         gosen@osenlaw.com                                   F: 212-884-8477
                                                             jonathan.siegfried@dlapiper.com
         Counsel for Plaintiffs                              douglas.mateyaschuk@dlapiper.com
                                                             Counsel for Defendants Byblos Bank
                                                             S.A.L., Bank of Beirut and the Arab
                                                             Countries S.A.L., and Lebanon & Gulf
                                                             Bank S.A.L.




                                                 -3-
Case 1:19-cv-00007-CBA-VMS Document 46 Filed 02/12/19 Page 4 of 6 PageID #: 6984



                                                  DECHERT LLP

                                            By:      /s/ Linda C. Goldstein
                                                  Linda C. Goldstein
                                                  Three Bryant Park
                                                  1095 Avenue of the Americas
                                                  New York, NY 10036
                                                  (212) 698-3817
                                                  linda.goldstein@dechert.com

                                                  Michael H. McGinley
                                                  Cira Centre
                                                  2929 Arch Street
                                                  Philadelphia, PA 19104
                                                  (215) 994-2000
                                                  michael.mcginley@dechert.com
                                                  Counsel for Defendants BLOM Bank
                                                  S.A.L. and Fransabank S.A.L.

                                                  SHEARMAN & STERLING LLP

                                            By:     /s/ Henry Weisburg
                                                  Henry Weisburg
                                                  Brian H. Polovoy
                                                  599 Lexington Avenue
                                                  New York, NY 10022-6069
                                                  (212) 848-4193
                                                  hweisburg@shearman.com
                                                  bpolovoy@shearman.com
                                                  Counsel for Defendant Bank of Beirut
                                                  S.A.L.

                                                  ASHCROFT LAW FIRM, LLC

                                            By:     /s/ Michael J. Sullivan
                                                  Michael J. Sullivan
                                                  200 State Street, 7th Floor
                                                  Boston, MA 02109
                                                  (617) 573-9400
                                                  msullivan@ashcroftlawfirm.com
                                                  Counsel for Defendant Société Générale
                                                  de Banque au Liban S.A.L.




                                      -4-
Case 1:19-cv-00007-CBA-VMS Document 46 Filed 02/12/19 Page 5 of 6 PageID #: 6985



                                                  SQUIRE PATTON BOGGS (US) LLP

                                            By:     /s/ Gassan A. Baloul
                                                  Gassan A. Baloul
                                                  Mitchell R. Berger
                                                  2550 M Street NW
                                                  Washington, DC 20037
                                                  (202) 457-6000
                                                  gassan.baloul@squirepb.com
                                                  mitchell.berger@squirepb.com
                                                  Counsel for Defendant Middle East and
                                                  Africa Bank S.A.L.

                                                  MAYER BROWN LLP

                                            By:     /s/ Andrew J. Pincus
                                                  Andrew J. Pincus
                                                  1999 K Street, NW
                                                  Washington, DC 20006
                                                  (202) 263-3220
                                                  apincus@mayerbrown.com
                                                  Counsel for Defendant Bank Audi S.A.L.

                                                  MAYER BROWN LLP

                                            By:     /s/ Mark G. Hanchet
                                                  Mark G. Hanchet
                                                  1221 Avenue of the Americas
                                                  New York, New York 10020
                                                  (212) 506-2500
                                                  mhanchet@mayerbrown.com
                                                  Counsel for Defendant Banque Libano-
                                                  Française S.A.L.




                                      -5-
Case 1:19-cv-00007-CBA-VMS Document 46 Filed 02/12/19 Page 6 of 6 PageID #: 6986



                                                        WHITE & CASE LLP

                                                  By:     /s/ Christopher M. Curran
                                                        Christopher M. Curran
                                                        Nicole Erb
                                                        Claire A. DeLelle
                                                        701 Thirteenth Street, NW
                                                        Washington, DC 20005-3807
                                                        (202) 626-3600
                                                        ccurran@whitecase.com
                                                        nerb@whitecase.com
                                                        claire.delelle@whitecase.com
                                                        Counsel for Defendant Jammal Trust
                                                        Bank S.A.L.


        So ordered this __ day of __________,
        2019
        _____________________________
        United States District Judge




                                            -6-
